Bristol, J.
concurred in the opinion that the plea was insufficient, on the ground that the contract was executed in ; Canada, and that a discharge under the law of another coun- ' try could not prevail against it. ’ He did not, however, think this case was governed, by either of the cases decided in the supreme court of the United States; and in the absence of a direct decision of that tribunal upon the point, he should hold, that there was no reason to doubt the validity of a discharge under the authority of a state sovereignty.
Judgment to be entered for the plaintiff.